Green, J.:
Tbe decree is unusual, but less advantageous to tbe complainant than it should be. If be bad chosen, tbe land ought to have been decreed to him. The refusal to treat does away witb tbe necessity of a tender, and also of tbe offer required by tbe statute to credit tbe execution of com-plainant witb tbe amount of ten per cent, on tbe amount bid at tbe sale. [Burton v. Robinson, 9 Bax., 369.]
At any rate tbe purchaser cannot insist upon this, as it is purely for tbe benefit of tbe execution debtor. Tbe debtor cannot release bis equity of redemption so as to defeat other judgment creditors of their right to redeem. Decree affirmed witb tbe condition that tbe land when sold shall pay upon Carden’s debt ten per cent, of tbe amount bid at tbe original sale.
Decree affirmed.